COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00145-CV
Trial Court Cause
Number:                     39003
Style:                      Helitrans Company
                            v Rotocraft Leasing Co., LLC
                    *
Date motion filed :         May 29, 2013
Type of motion:             Motion for extension of time to file reporter's record
Party filing motion:        Court reporter
Document to be filed:       Reporter's record

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                              February 28, 2013
         Number of previous extensions granted:          1
         Date Requested:                                 June 11, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: June 21, 2013
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Jim Sharp
                          Acting individually            Acting for the Court

Panel consists of

Date: June 7, 2013